UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-2420


MICHAEL D. WEBB, d/b/a Major Mike Webb for U.S. Congress (VA8), d/b/a
Friends for Webb, a/k/a Major Mike Webb,

                   Plaintiff - Appellant,

             v.

WILLIAM NEWMAN, in his official and individual capacities; NOLAN
DAWKINS, in his official and individual capacities; MARK SCHWARTZ, in his
official and individual capacities; COUNTY OF ARLINGTON; MARK B. JINKS,
in his official and individual capacities; CITY OF ALEXANDRIA; PATRICK
MURPHY, in his official and individual capacities; LINDA ERDOS, in her official
and individual capacities; REID GOLDSTEIN, in his official and individual
capacities; BARBARA KANNINEN, in her official and individual capacities;
MONIQUE O’GRADY, in her official and individual capacities; ARLINGTON
PUBLIC SCHOOL BOARD; DONALD BEYER, in his official and individual
capacities; MICHAEL BROWN, in his official and individual capacities; MARK
ROBBINS, in his individual and official capacities; MURRAY “JAY” FARR, in his
individual and official capacities; ARLINGTON COUNTY POLICE
DEPARTMENT; BRYAN PORTER, in his official and individual capacities; THE
COMMONWEALTH ATTORNEY’S OFFICE FOR THE COUNTY OF
ALEXANDRIA; THEO STAMOS, in his official and individual capacities; THE
COMMONWEALTH ATTORNEY’S OFFICE FOR THE COUNTY OF
ARLINGTON; LOWELL FELD, in his official and individual capacities; BLUE
VIRGINIA; REESE BROOME, P.C.; BLANKENSHIP & KEITH P. C.; JOSEPH
WALTERS; JRW & ASSOCIATES; MARK HERRING, in his official and
individual capacities; OFFICE OF THE ATTORNEY GENERAL; TIMOTHY
MICHAEL KAINE; MARK R. WARNER, in his official and individual capacities,

                   Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00822-LO-TDB)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael D. Webb appeals the district court’s order dismissing his civil complaint

and denying his motions for temporary restraining orders. We have reviewed the record

and find no reversible error. Accordingly, for the reasons stated by the district court, we

affirm the dismissal of Webb’s complaint. Webb v. Newman, No. 1:19-cv-00822-LO-TCB

(E.D. Va. filed Oct. 31, 2019 & entered Nov. 4, 2019). To the extent Webb appeals the

denial of his motions for temporary restraining orders, we lack jurisdiction to review the

order. See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t Emps., 473 U.S. 1301, 1303-06

(1985). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                            3